DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the source of coolant" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25, 28-33 and 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-20 of U.S. Patent No. 10,931,171. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to claim 21, see claims 9-10 and 18 of U.S. Patent No. 10,931,171.
	With respect to claim 22, see claims 14-15 of U.S. Patent No. 10,931,171.
	With respect to claim 23, see claim 15 of U.S. Patent No. 10,931,171.
	With respect to claim 24, see claim 16 of U.S. Patent No. 10,931,171.
	With respect to claim 25, see claim 9 of U.S. Patent No. 10,931,171.
	With respect to claim 28, see claim 18 of U.S. Patent No. 10,931,171.
	With respect to claim 29, see claims 9 and 18 of U.S. Patent No. 10,931,171.
	With respect to claim 30, see claim 18 of U.S. Patent No. 10,931,171.
	With respect to claim 31, see claim 10 of U.S. Patent No. 10,931,171.
	With respect to claim 32, see claims 11 and 18 of U.S. Patent No. 10,931,171.
	With respect to claim 33, see claim 12 of U.S. Patent No. 10,931,171.
	With respect to claim 35, see claim 13 of U.S. Patent No. 10,931,171.
	With respect to claim 36, see claim 14 of U.S. Patent No. 10,931,171.
	With respect to claim 37, see claim 15 of U.S. Patent No. 10,931,171.
	With respect to claim 38, see claim 16 of U.S. Patent No. 10,931,171.
	With respect to claim 39, see claim 19 of U.S. Patent No. 10,931,171.
	With respect to claim 40, see claim 20 of U.S. Patent No. 10,931,171.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-40 are rejected under 35 U.S.C. 103 as being unpatentable over Krinickas (5,003,207) in view of Staub (5,644,179)
With respect to Claim 29, Krinickas teaches a rotor assembly (Figures A and B, #30/35/101 – Figures A and B are exploded views of Figures 1 and 2, provided below) for an electric machine (10) comprising: a rotatable shaft (104) defining a rotational axis (defined by central axis extending along shaft #104); a rotor core (30) fixed relative to the rotatable shaft (104) and defining at least one rotor post (109); a winding (35) wound around the rotor post (109) and defining a winding end turn (103) extending axially beyond the rotor core (30); and an end support (101) fixed relative to the rotatable shaft (104), the end support (101) overlying the winding end turn (103) and defining a coolant conduit (110/56) configured to radially expel a coolant past the winding end turn (103) and radially outward (via outlet orifice #58) from the rotor assembly (30/35/101) (Col. 3, Lines 17-24).  The Examiner notes that cavity #52 described in this passage is not labeled in the drawings, but is clearly referring to a combination of upstream/first cavity denoted as #106 and downstream/second cavity denoted as #110 in Figures A-B above.  It is noted that coolant fluid will be redirected from surface #107 partially defining cavity #110 and will ultimately be radially expelled past the winding end turn #103 and radially outward from the rotor assembly via passage #56 and outlet orifice #58.
Krinickas fails to teach with the end turn having a radially-extending through passage in a thermally conductive relationship with the winding end turn.
Staub teaches a similar rotor assembly end turn (Figure 1-2, #24), wherein it is known to provide wherein the winding end turn (24) having a radially-extending through passage (34) in a thermally conductive relationship with the winding end turn (24) so as to increase heat removal by allowing cooling gas to flow between the end winding to the cavities/end turn passages #34 (Col. 3, Lines 13-48).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Krinickas, with the apparatus of Staub so as to increase heat removal.
++
    PNG
    media_image1.png
    789
    822
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    614
    679
    media_image2.png
    Greyscale

	With respect to Claim 30, Krinickas and Staub teach wherein the radially-extending through passage (Staub, #34) includes a plurality of radially-extending through passages (Staub, #34) that radially extend between windings (Staub, #24) of the winding wound (Krinickas, #35 when combined with Staub, #24) around the rotor post (Krinickas, #109).  
	With respect to Claim 31, Krinickas teaches wherein the end support (101) includes a bottom bracket support (102) configured to at least partially radially underlie the winding end turn (103).  
	With respect to Claim 32, Krinickas teaches wherein the bottom bracket support (102) defines a first cavity (106) underlying the winding end turn (103), the first cavity (106) fluidly connected with the source (40) of coolant by a first coolant conduit (44) and a first radial coolant passage (see passage through orifice #46 and continuing as denoted by arrows showing fluid flow through wall of shaft #104 in cavity #106).  
	With respect to Claim 33, Krinickas teaches wherein the first cavity (106) is configured to deliver the coolant to the winding end turn (35).  
	With respect to Claim 34, Krinickas and Staub teach the first cavity (Krinickas, #106) is defined in part by a protrusion (See Figure C, #111; Figure C is an exploded view of a portion of Krinickas Figure 1, provided below) configured to limit or restrict the coolant flowing radially, axially, or a combination thereof from the first radial coolant passage (see passage through orifice #46 and continuing as denoted by arrows showing fluid flow through wall of shaft #104 in cavity #106) to the radially-extending through passage (Staub, #34, when combined).  


    PNG
    media_image3.png
    395
    459
    media_image3.png
    Greyscale

	With respect to Claim 35, Krinickas teaches wherein the end support (101) includes a top bracket support (105) configured to at least partially radially overlie the winding end turn (103).  
	With respect to Claim 36, Krinickas teaches wherein the top bracket support (105) includes a collection surface (107) at least partially defining a second cavity (110) overlying the winding end turn (103), wherein the collection surface (107) receives and redirects coolant expelled past the winding end turn (103) (Col. 3, Lines 17-24).  The Examiner notes that cavity #52 described in this passage is not labeled in the drawings, but is clearly referring to a combination of upstream/first cavity denoted as #106 and downstream/second cavity denoted as #110 in Figures A-B above.  
	With respect to Claim 37, Krinickas teaches wherein the collection surface (107) is configured to receive and redirect the coolant to a coolant outlet (58) disposed at a circumference of the rotor assembly (30/35/101).  
	With respect to Claim 38, Krinickas teaches wherein the coolant outlet (58) is a nozzle configured to expel the coolant toward a set of stator windings (22).  
	With respect to Claim 39, Krinickas and Staub teach wherein the coolant conduit (Krinickas, #110/56) is configured to receive the coolant from a first coolant conduit (Krinickas, #44), and expel the coolant radially outward through the radially-extending through passage (Staub, #34, when combined).    
	With respect to Claim 40, Krinickas teaches wherein rotation of the rotatable shaft (104) about the rotational axis radially expels the coolant past the winding end turn (103) and radially outward from the rotor assembly (30/35/101) (Col. 3, Lines 17-24).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to method and apparatus for cooling a rotor assembly are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837